Citation Nr: 0634592	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1968.   He 
died in April 2003.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.   

In July 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died on 
April [redacted], 2003 and the immediate cause of the veteran's death 
is listed as metastatic disease due to carcinoma of the 
colon.   

2.  At the time of the veteran's death, he was service-
connected for residuals, lacerations, left wrist with sensory 
deficit evaluated as noncompensable and after his death a 
pending claim for service connection for diabetes mellitus 
was granted with a 20 percent evaluation assigned. 

3.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange. 

5. The veteran's fatal metastatic colon cancer was first 
diagnosed almost 30 years after his separation from service, 
it is not a disease that has been associated with herbicide 
exposure for VA compensation purposes, and there is no 
probative medical opinion linking it to any incident of 
service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the appellant in July 2003 and in May 2004 which asked her to 
submit certain information, and informed her of VA's 
responsibility concerning obtaining evidence to substantiate 
her claim. In accordance with the requirements of the VCAA, 
the letter informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information she had to process 
the claim.  The letter also explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. VA informed the appellant what she needed to 
substantiate her claim on appeal.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the July 2003 letter was sent to the appellant prior 
to the issuance of the April 2004 rating decision.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  She has not identified any additional 
evidence pertinent to the claim not already of record, or 
attempted to be located, or requested by VA.  There are no 
known additional records to obtain.  She was offered the 
opportunity to testify at a Board hearing, and did so at a 
July 2006 Travel Board hearing.  In addition, the appellant 
submitted additional evidence directly to the Board with a 
waiver of initial RO consideration.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death.  However the appellant has not been 
provided notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection for 
cause of death is not warranted.   Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
in not notifying her of the evidence pertinent to these 
elements. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303..

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service medical records show no complaint, 
diagnosis, or treatment for metastatic colon cancer, and the 
claims file does not currently contain competent evidence 
associating the veteran's metastatic colon cancer with his 
service.  In this regard, private medical records reflect 
that the veteran was diagnosed with colon/rectal cancer in 
April 1998.  This is approximately 30 years after separation 
from service, and this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, 
the cause of the veteran's death is not shown to have been 
incurred in or aggravated by service.  In addition, the 
evidence does not show that a service-connected disability 
caused or contributed substantially or materially to cause 
death.  In this regard, the veteran was service-connected for 
residuals, laceration, left wrist with sensory deficit, 
evaluated as 0 percent disabling and for diabetes mellitus, 
evaluated as 20 percent disabling.  Here, there is no 
competent evidence in the claims file to show that either of 
the veteran's service-connected disabilities caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.
The appellant's primary argument is that the veteran's cause 
of death due to metastatic colon cancer is due to exposure to 
Agent Orange during service.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Here, according to the 
veteran's military personnel records, he had a tour in 
Vietnam during the Vietnam era.  So, his exposure to Agent 
Orange is presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law:  
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

In this case, carcinoma of the colon is not among the 
conditions for which service connection may be presumed based 
on herbicide exposure.  38 C.F.R. § 3.309(e).  In fact, VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam Era is not warranted for carcinoma of the 
colon.   See 68 Fed. Reg. 27630-27641 (May 20, 2003); see 
also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232, 59233 (Nov. 2, 1999).  
Therefore, service connection for the veteran's cancer may 
not be presumed based on an association with herbicide 
exposure.  In addition, as the record also reveals no 
evidence of complaints or diagnosis of, or treatment for, 
carcinoma of the colon or any metastatic tumors during 
service or within the first post-service year, no other 
presumption applies.  Lastly, in a May 2004 statement, the 
appellant appears to assert that the veteran's fatal 
metastatic colon cancer (carcinoma) is a soft tissue sarcoma.  
However, the Board points out that 38 C.F.R. § 3.309 clearly 
identifies specific diseases that are considered soft tissue 
sarcomas, and a carcinoma of the colon, is not included in 
that list of diseases.  Therefore, again, the veteran's 
cancer many not be presumed based on association with 
herbicide exposure. 

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the appellant is not 
precluded from establishing service connection for this 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Initially, the Board notes that the death certificate shows 
that the immediate cause of the veteran's death was 
metastatic disease due to carcinoma of the colon.  No 
contributing conditions were listed.  This matter turns on 
the question of whether there is a medical relationship 
between the veteran's metastatic carcinoma of the colon, 
which caused his death, and his exposure to Agent Orange in 
Vietnam.  Two private physicians have provided medical 
opinions that address this point.  

In a letter dated in June 2003, Dr. Cheng, M.D., stated that 
the veteran was a Vietnam veteran and was exposed to Agent 
Orange during his tour of duty.  The veteran 's Diabetes 
Mellitus type II was discovered on January 31, 1997 and on 
April 14, 1998, the veteran was diagnosed to have carcinoma 
of the colon.  He commented that he understood that exposure 
to agent orange is officially accepted by the federal 
government to have linkage to a person developing cancer and 
diabetes later on in life.   In regards to any possibility 
that the doctor was intending to extend an opinion in this 
letter, it could only be found that the opinion was general 
in nature.  Medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The opinion did not 
specifically link the veteran's cause of death to his 
exposure to Agent Orange exposure in service.

In a letter dated in October 2004, Dr. Wesly, M.D., stated 
that the veteran had a widely metastatic rectal 
adenocarcinoma.  He furthered that the veteran had exposure 
to Agent Orange during his service in Vietnam, and although 
rectal adenocarcinoma is not one of those malignancies that 
is most strongly associated with Agent Orange, we can not say 
with certainty that Agent Orange exposure did not have a 
possible contributing effect to his development of this 
malignancy.  He commented that his thoughts were that any 
serviceman exposed to Agent Orange who subsequently develops 
cancer of any kind may very possibly have had that cancer at 
least partially related to the exposure to that agent.  The 
Board points out that the doctor provided no scientific data 
- or rationale of any kind - to support his opinions.  The 
Board finds that his opinion is entirely conclusory and of 
little probative value.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his opinion goes to the weight and 
credibility of the evidence).  Additionally, while the 
doctor's letter hints at a theoretical relationship between 
the veteran's exposure to Agent Orange and the development of 
his fatal metastatic colon/rectal cancer, his indication that 
he could not state with medical certainty as to this 
relationship, renders the opinion speculative and 
inconclusive.  As noted above, the Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert, 
5 Vet. App. at 33.  Moreover, VA regulations specifically 
provide that the determination as to whether a service-
connected disability is the principal or a contributory cause 
of death is to be made without recourse to speculation.  See 
38 C.F.R. § 3.312(a) (2006).

In a letter received in August 2006, Dr. Cheng, M.D., stated 
that he treated the veteran from February 1997 until his 
death in 2003.  He stated that the veteran served in Vietnam 
with an Aviation unit as a combat door gunner and was exposed 
to extreme amounts of chemical and herbicides used in jungle 
warfare.  The veteran was diagnosed with cancer of the colon 
on April 14, 1998.  He was found to have two lymph nodes with 
tumor cells.  In June 2001 pelvic lymphadenopathy was 
discovered and over the next year he showed evidence of 
progressive metastatic disease as evidence by ascites and 
abnormal liver and lung scans.  The doctor stated that agent 
orange exposure has been found to be associated with 
malignancies of epithelial, parenchymal, and 
reticuloendothelial cell origins.  He opined that even though 
colon cancer has not been "officially" accepted in the VA 
list of malignancies related to agent orange, indeed there is 
a high likelihood that the veteran's prolonged exposure to 
agent orange may be the culprit.  The doctor commented that 
throughout the veteran's course of cancer, he exhibited poor 
resistance to cancer spread.  His cancer disease was rapidly 
progressive even though carcinoma cells were reported to be 
moderately differentiated.  At the time of his death, he 
exhibited widespread metastases.  

Dr. Cheng opined that prolonged exposure to agent orange 
contributed to the veteran's poor outcome.  The doctor 
summarized that the veteran's prolonged exposure to agent 
orange definitely contributed to his having diabetes mellitus 
and cancer of the colon with subsequent poor resistance to 
cancer spread.  The Board points out that Dr. Cheng provided 
no scientific data - or rationale of any kind - to support 
his opinions.  The Board finds that his opinion is entirely 
conclusory and of little probative value.  See Hernandez-
Toyens, 11 Vet. App. at 382.  Furthermore, the Board points 
out that Dr. Cheng's opinion does not include evidence that 
he reviewed the veteran's relevant medical treatment records 
- either from service or during the years since - prior to 
forming his nexus opinion.  So, his opinion does not have the 
proper factual foundation.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

On the other hand, as noted above, the VA has specifically 
determined that there is no positive association between 
Agent Orange and colon/rectal cancer.  In accordance with the 
Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the 
National Academy of Sciences (NAS) reviews and summarizes 
scientific evidence concerning the association between 
herbicide exposure used in support of military operations in 
the Republic of Vietnam during the Vietnam Era and each 
disease suspected to be associated with such exposure.  
Congress mandated that NAS determine, to the extent possible: 
(1) whether there is a statistical association between the 
suspect diseases and herbicide exposure, considering the 
strength of the scientific evidence and the appropriateness 
of the methods used to detect the association; (2) the 
increased risk of disease among individuals exposed to 
herbicides during service in the Republic of Vietnam during 
the Vietnam Era; and (3) whether there is a plausible 
biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease. 

NAS issued its initial report, entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam," (VAO) 
on July 27, 1993 and assigned gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon cancer, and rectal 
cancer) to the category labeled limited/suggestive evidence 
of no association with herbicide exposure.  This category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  NAS has continually 
reviewed new and credible studies concerning the above 
referenced conditions as late as 2003.  It has consistently 
concluded that there was no new evidence to change the 
previous determination that there is limited or suggestive 
evidence of no association between exposure to herbicides and 
gastrointestinal cancers.

Based on studies reviewed by the NAS, and all other sound 
medical and scientific information and analysis available, 
the Secretary has found that the credible evidence against an 
association between herbicide exposure and gastrointestinal 
tract cancer outweighs the credible evidence for such an 
association, and he has determined that a positive 
association does not exist.  See Fed. Reg., 68 FR 27630, 
27639 - 27640 (May 20, 2003).  

The Board again notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and the development of colon carcinoma.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this 
determination, the Secretary relied on reports received from 
the National Academy of Sciences, as well as all other sound 
medical and scientific information and analyses available. 
Id.; see also 38 U.S.C.A. § 1116(b)(2).  There is no other 
medical evidence of record to rebut the conclusion that there 
is no positive association between exposure to Agent Orange 
and the development of colon carcinoma.

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  The veteran's private 
physicians did not provide any scientific studies in support 
of their statements that there was a relationship between 
Agent Orange exposure and the development of the veteran's 
cancer.  The Board finds that the preponderance of the 
competent and probative evidence of record shows that a 
positive association does not exist between Agent Orange 
exposure and the development of carcinoma of the colon, 
thereby outweighing the opinions of Dr. Wesly and Dr. Cheng.

Finally, while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's colon cancer was 
caused by his military service, such assertions are afforded 
no probative weight in the absence of evidence that the 
appellant has the expertise to render opinions about medical 
matters.  Where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence does 
not reflect that the appellant possesses medical knowledge 
which would render her opinion as to etiology competent. 

Therefore, although we sympathize with the appellant's loss 
of her husband, as the evidence preponderates against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


